COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-06-072-CV
 
JULIA
EPPS                                                                        APPELLANT
 
                           V.
 
DAYBREAK COMMUNITY                                                        APPELLEE
SERVICES, INC. F/K/A TEXAS 
SUNRISE
SERVICES, INC. D/B/A DAYBREAK                                            
 
                                               ----------
             FROM THE 89TH
DISTRICT COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered AAppellant=s Notice Of
Withdrawal Of Appeal.@  It is the court's opinion that the motion
should be granted; therefore, we dismiss the appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).  
Appellant shall pay all costs of this appeal, for which let execution
issue.  See Tex. R. App. P. 42.1(d).
PER
CURIAM       
 
PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: April 6, 2006




[1]See Tex. R. App. P. 47.4.